IN THE TEXAS COURT OF CRIMINAL APPEALS
                                                                          £2,107-02
Steven Ray Peace                            §     WRIT 82/ 109-01
                                            §
Ex Parte,                                   §     Cause No. 967801-A

Petitioner                                  §     338th D       C. HarrisfolursfclW-'' » —— ---_
                                            §                          COURT OFCRIMINAL APPEALS
                                            §
                   MOTION FOR LEAVE TO FILE SUPPLEMENTAL AFFIDAVIT            FEB 12 2015
COMES NOW, Steven Ray Peace, petitioner in the above styled cause t&ftaskAifpve Qggpfo
file a Supplemental Affidavit to.be considered by the TEXAS COURT OF CRIMINAL AP
PEALS in it's review of petitioner's § 11.07 writ of habeas corpus.

Petitioner avers this affidavit is necessary due to the fraudulent misrepresent
ation he received from his hired habeas attorney/ Roy G. Romo. Romo delayed pet
itioner's habeas, corpus with frivolous filings for over seven years/ and failed to
include several points of error crucial to this petitioner's actual innocence. Romo
instead argued exclusively ineffective assistance of trial counsel errors, while
undertaking no investigative effort to present new evidence issues or physical ev
idence reviews.


Peace requests the TEXAS COURT OF CRIMINAL'APPEALS review his sworn Affidavit and
consider that his over seven year delay in habeas review ended in the Trial Court
not reviewing defendant Peace's Findings of Facts And Conclusions of Law there
fore adopting the State's fact findings without benafStVoTS/mitigating factors.
Even under Trial Court Order, Romo failed to prc^pfce\fequi^ec3 filings for the
Court to have time to consider.


Petitioner prays the TEXAS COURT OF CRIM:                       evaluate the facts re-

vealed in his affidavit/ and make any or<                       the interest of justice.




GRANTED                      DATE               DENIED                      DATE



                                  INMATE DECLARATION


1/ Steven Ray Peace/ do hereby swear under penalty of perjury that the foregoing
facts and statements are true and correct



Steven Ray Peace                                         DATE    February 4, 2015
TDCJ ID 1245847
Hughes Unit
RT 2 Box 44oo
Gatesville/ TX 76597
                                         §
                                         §
                                         §
                                     AFFIDAVIT


I, Steven Ray Peace, petitioner, provide this affidavit in the matter of Writ No.
82, 109-01, case number 4: 14-cv-00643, Steven Ray Peace v. William Stephens,
cause No. 967801-A, to exemplify the cummulative affects of trial counsels' in
effective assistance, and the subsequent fraudulent misrepresentation of habeas
counsel.    .


During my March, 2004 trial, Matthew Clemens testified as a former Harris County
Sherriff's Department ballistics examiner for the State. Clemens testified that he
examined five (5) 9mm shell, casings that were collected in 2002 by detectives Wed-
geworth and Fikaris from a seven acre piece of farmland in Burton, Texas that I
had rented from September, 1987 to March, 1988. Also collected by Wedgeworth and
Fikaris on that land were a number   of other shell casings of various calibers that
were deposited by me during my residence there. But oddly, these other shell cas
ings were too deteriorated to analyze due to exposure to the elements for fourteen
years. The five 9mm1s, however, were in pristine condition and Clemens determined
that they matched the casings from the murder scene. Over the course of years sev
eral, owners and renters had resided on that property. The most recent had even re-
landscaped the entire front quarter of the land around the house, including the
area where said 9mm casings were found. Examination of the County Land Office will
show that Burton (Washington County) has some of the most acidic and corrossive
soil in all of Texas. Fourteen year old casings in pristine condition are highly
unlikely.

Trial counsels Parnham and McWilliams did not challenge the lack of corrossion on
the five 9mm's in spite of their being allegedly placed there by me fourteen years
earlier. Nor was there any analysis of the soil, fertilizers, rainfall records, or
othere elemental contributors to the larger group of deteriorated casings from the
same period. Also unchallenged was the total absence of Chain of Custody, location,
time, depth, or any documentation depicting exactly where these five 9mm's came
from on that land. In fact, the five 9mm's were marked with "Q" identifiers, which

was consistent with ballistics recovered from Campbells' Muskogee, Oklahoma res
idence instead of the "B" identifiers consistent with the remainder of the Burton

casings that were too deteriorated to analyze.

When I asked Parnham and McWilliams about the lack of challenges to this evidence

and testimony, Parnham stated, "It is not a threat to us because the last owner of
the alleged murder weapon, Chip Campbell, reported it stolen and the gun was not in
evidenced Parnham and McWilliams refused my questions about hiring a metalurgist or
soil expert. Counsels' failures to challenge this evidence when it clearly provided
opportunity to prove that all shell casings, including these five 9mm1s, exposed to
the same elements and conditions for fourteen years should &11 be in the same det
eriorated condition was clearly ineffective assistance of counsel. More importantly,
that these five 9mm's were in pristine condition demonstrates that they were NOT
fourteen years old and therefore could not have been placed there by me.

During Clemens' testimony, Prosecutor Denise Nassar picked up one of the five 9mm1s,
looking at the base of the casing, she exhorted, "1987!", attempting to qualify it as
from the period I lived in Burton., TX. There are no dates on shell casings. Her act
of falsifying evidence was not objected to by counsel,. nor was a limiting instruc
tion requested. This was ineffective assistance of counsel..

During the cross-examination of my ex-wife/ Brynda Abdullah/ Parnham was going to
impeach her with a recorded statement she had made to the Defense investigator that
was inconsistent with,what she had stated to Wedgeworth, Kikaris, and Ranger Oldham
regarding the pressure she.was put under to testify against me and threats they had
made to arrest her son/ Wayne Cox if she didn't, and whether or not Wayne had ever
lived with Chip Campbell. Parnham asked the bailiff for the tapeplayer, and Parnham
set about searching his coat pockets for the audio cassette.. Parnham LOST the audio
tape in Court and could not impeach Abdullah with her biases against me or motives
to protect her son. Parnham's failure to secure and maintain this vital material is
certainly ineffective assistance of counsel.

Prior to trial/ Parnham informed me that the shell casings from the murder scene had
somehow been lost for over ten years somewhere between the H.P.D. Crime Lab and the
Sherriff's Department/ and had only recently been located (2003). Parnham did not
challenge the breached chain of custody or the validity of the lost casings. This
was ineffective assistance of counsel.


I asked habeas counsel/ Roy G. Romo to pursue the corrossion and soil analysis as
part of my writ of habeas corpus. Initially, he investigated these arguments, even
visiting the Burton location himself at one point. He also secured a court order
from 338th. District Judge Brock Thomas to examine ballistics in January, 2008 as
part of my writ of habeas corpus/ but he never followed up on it. When my wife and
I questioned Romo about progress a few months later, he demanded to be paid an ad
ditional $20,000.00 in spite of already promising to develop my writ of habeas
corpus for the $60,000.00 he had already been paid. Romo was effectively holdding
my writ hostage in,lieu of more money in spite of his previous promises to me and

my wife.
                                        3


Mr. Romo's actions were a fraudulent misrepresentation by habeas corpus counsel.

At trial, the State was allowed to use an alleged 1989 statement of my brother,
David Peace, who was out of the country during the trial. Ranger Oldham implied
that my brother implicated me in that statement in spite of the hearsay rule. I
spoke to my brother on the telephone in December, 2003, prior to trial. He emp
hatically stated that he in no way implicated me in this, or any other crime. On
December 30, 2013, I received notice from a family member that my brother was back
in the United States,(Houston, TX). I immediately sent word to Romo via U.S. Cert
ified Return Receipt mail that my brother was in.Houston and to please locate him
and secure an affidavit refuting Oldham's assertions for use in a supplement to my
writ of habeas corpus. Romo refused to act on my urgent request in spite of the sig
nificant value the affidavit would bring to my habeas corpus. His pandemic delays
and repeated refusals to comply with client instructions compelled me to file a
State Bar Grievance   against Romo, No. 2014011851 (March,2014). My brother is now
back overseas and unavailable as reported to me by family members. Mr. Romo's
fraudulent misrepresentation.as habeas counsel only exacerbates that of ineffect
ive trial counsel.


As part of my motion and hearing for a new trial counsel.provided affidavits that
addressed their poor trial strategy. While Parnham did not completely admit fault,
McWilliams provided an affidavit dated May 13, 2004, where he states, "I should
have objected to that testimony and my failure to object was not part of any trial
stategy", in.regard to Oldham's testimony about my brother's alleged statement.
McWilliams also states, "...had I properly objected and had the jury been properly
instructed,—I am confident that the jury results would have been different'.1 In
comparison to Parnhams and McWilliams'affidavits provided in October, 2011, and
the most recent editions, filed.December 10, 2014, they read like night and day.
Romo did.not develop this great discrepancy in counsels' statements regarding the
failure of their trial strategy. Romo should have requested an evidentiary hear--
ing and subpoena counsel, to explain why early on they admit fault but later refuse
to. Romo assured me that a "paper hearing" with affidavits1 only was sufficient. To
abandon such a compelling counsel error admitted to in a sworn statement can only
be described as fraudulent habeas representation-

Additionally, I sent Mr. Romo a cease and desist letter that he received via U.S.
Certified Return Receipt Mail on August:11, 2014 due to his total lack of due-
diligence as habeas counsel. Mr. Romo.promised as far back as several years ago
and most recently as April, 2014, and September, 2014 to file Findings of Facts
And Conclusions of Law for my habeas corpus. What he filed on January 9,.2015 as

Findings of Facts And Conclusions of Law and supporting memorandum was done with-
out my knowledge or authorization given the cease and desist, letter from August 11,
2014. He was no longer my habeas counsel. Filing.these documents on the very last
day of the Order from ,the Court of,Criminal Appeals was.too little, too late. The
338th District Judge in no way considered them and summarily adopted the States'
erroneous fact findings. The cease and desist order precludes the validity of any
documents Romo may have filed. This is truly fraudulent representation of habeas
corpus counsel. My writ of habeas corpus had been:pending, languishing for seven
years in the 338th District Court. Mr. Romo produced delay after delay and ignored
client instructions repeatedly. That is what compelled me to:file the application
for writ of mandamus with, the Court of Criminal Appeals. Mr. Romo's total work in
my habeas corpus represents fraud of the Court.




                                  INMATE DECLARATION


I, Steven Ray Peace, do hereby swear under penalty of perjury that the foregoing
facts and statements are true and correct.




On this date   <^^g^ag^^ 2<g|.S                   Steven Ray Peace
                     V   ^                        TDCJ ID 1245847
                                                  RT 2 Box 4400
                                                  Hughes Unit
                                                  Gatesville, TX 76597
                                           NO. 967801-A

EX PARTE                                        §                   IN THE DISTRICT COURT
                                                §
STEVEN RAY PEACE                                §                   HARRIS COUNTY, TEXAS
                                                §
                                                §                   338TH JUDICIAL DISTRICT

                                             ORDER

       On this day came to be heard Applicant's Motion to Permit Examination of Trial

Exhibits (Ballistics Evidence) in the Custody of the Harris County Sheriffs Office and, after

considering same and hearing arguments of counsel, it is of the opinion that said Motion should

be GRANTED.


       IT IS THEREFORE ORDERED that—


       Applicant's counsel, Roy G. Romo, shall designate an expert or experts to examine the

ballistics evidence admitted at trial in State of Texas v. Steven Ray Peace, No. 967801,

including State's Exhibits Nos. State's Exhibits Nos. 29 through 42; 126 through 132; and 140

through 156.

       Applicant's counsel shall give notice of such designation to the Harris County Assistant

District Attorney in charge ofthis case.

       If said Assistant District Attorney does not object to the expert or experts so designated,

he/she shall notify the proper custodian of the Harris County Sheriffs Office to deliver the trial

exhibits (ballistics evidence) to said expert or experts for examination.

       After examination is completed, the designated expert or experts shall return said trial

exhibits (ballistic evidence) to the proper custodian of the Harris County Sherriffs Office.

       IT IS FURTHER ORDERED that—


       Applicant's counsel shall provide a copy of the final report generated by the designated

experts to the Assistant District Attorney in charge ofthis case.


                                                 1
        Applicant shall pay for all cost and expenses associatedwith the examinationconducted

by said experts.

        All experts designated by Applicant's counsel will be considered an agent of and

employed by Applicant and nothing herein shall be construed to constitute a waiver of any

privileges with respect to said experts, including the attorney-client and work-product

privileges.

        SIGNED AND ENTERED on this              day of January, 2008.



                                                    JUDGE PRESIDING




ENTRY REQUESTED:




ROY G. ROMO
State Bar No. 17225850

MellieEsperson Building
815 Walker, Suite 250
Houston, Texas 77002
(713) 580-6555 (telephone)
(713) 580-6556 (facsimile)
Attorney for Applicant:
STEVEN RAY PEACE
                                          AFFIDAVIT



THE STATE OF TEXAS                   §
                                     §
COUNTY OF HARRIS                     §


     BEFORE ME, the undersigned authority, on this day personally appeared EDWIN DEE
McWILLIAMS, who, after being by me first duly sworn, on his oath deposed and said:

              My name is Edwin Dee McWilliams. Iam an attorney licensed by the
      Supreme Court of Texas since 2000, primarily focusing my practice in criminal
      law in both State and Federal courts.

              In January 2003 Iworked for George Parnham at the law firm ofParnham
      &Associates and undertook to represent Steven Peace in the case styled State of
      Texas v. Steven Ray Peace, Cause No. 967801 in the 338th District Court of
      Harris County, Texas.

              Prior to trial I was informed that Texas Ranger Stanley Oldham had
      interviewed David Peace, Defendant's brother, who allegedly had made
      incriminating statements regarding Defendant. I was also informed that David
      Peace was unavailable to testify and was living in Russia. During the testimony
      ofRanger Oldham, the State elicited inadmissible hearsay. While I objected to
      some ofthis testimony, I failed to properly object to all of it. Specifically, on at
      least one occasion, the State was able to elicit the contents of David Peace's
      remarks to Ranger Oldham by inferring that, as a result ofthe statement, the
      investigation focused on Steven Peace. I should have objected to that testimony,
       and my failure to object was not part of any trial strategy.

              During cross-examination ofthe Defendant, the State improperly elicited
       the same hearsay statements by forcing Defendant to deny that he made such
       statements to his brother. The impact of these cross-examination questions was
       the implication that the prior inadmissible statements by David Peace were made
       and were true. While I objected to some of the statements, I failed to object to all
       ofthem and, more importantly, failed to request a limiting instruction from the
       court, both at the time the testimony was elicited and at the close ofthe evidence,
      to consider Defendant's statements in response to such questions for impeachment
       purposes only and not as substantive evidence. The improper cross-examination
       of Defendant became a crucial portion of the case and had I properly objected and
                                                                                             Pa»e 1 of 2
  had the jury been properly instructed to consider the Defendant's responses for a
  limited purpose, I am confident that thejury results would have been different.

          Finally, there were potential punishment witnesses made available to us
  prior to trial. It is my beliefthose witnesses would have been helpful to
  Defendant's case. However, given the intensity of our focus on the guilt-
  innocence phase of the trial, and other factors, it is my belief that the punishment
  evidence was not ready for presentation to the jury.




                                         Edwin TXee McWilliams



  SUBSCRIBED AND SWORN TO before me on May &i^ , 2004.


                                                  Mjlrft ^ffSfttruiM^^u^iA-
                                        Notary Public in and for The Stateof Texas
•A N0TABY PUBLIC, STATE OF TEXAS 0
      MY COMMISSION CAr.n^-     o
         MAY 12, 2008           *




                                                                                         Pane 2 of 2